 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                              Case No.: 2:18-cv-01524-JAD-NJK
 4 Blake L. Anderson,
 5                     Plaintiff
 6 v.                                                                 Order Adopting
                                                               Report & Recommendation and
 7 State of Nevada, et al.,                                           Dismissing Case
 8                     Defendants
                                                                         [ECF No. 18]
 9
10
11            Blake L. Anderson brings this civil-rights action alleging due-process and equal-
12 protection violations under 42 U.S.C. § 1983 related to his state-court prosecution, which
13 remains on appeal to the Nevada Supreme Court. Magistrate Judge Nancy Koppe has evaluated
14 the nature of Anderson’s claims and the status of his state-court matter and has concluded that
15 Anderson’s claims are presently barred by the United States Supreme Court’s decision in Heck v.
16 Humphrey,1 which bars §1983 claims used to collaterally attack a criminal conviction unless that
17 conviction or the resulting sentence has been revered on direct appeal, expunged by executive
18 order, declared invalid, or called into question by a federal court’s writ of habeas corpus.2 The
19 deadline for Anderson to object to that recommendation has passed, and Anderson filed nothing.
20 “[N]o review is required of a magistrate judge’s report and recommendation unless objections
21 are filed.”3 Having reviewed the R&R, I find good cause to adopt it, and I do.
22
23
24   1
         Heck v. Humphrey, 512 U.S. 477, 484 (1994).
25   2
         ECF No. 18.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
 2 Recommendation [ECF No. 18] is ADOPTED in its entirety.
 3        IT IS FURTHER ORDERED that this action is DISMISSED without prejudice under
 4 Heck v. Humphrey.
 5        The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE
 6 THIS CASE.
         Dated: November 18, 2018
 7
 8                                                                   ____
                                                                       _ ______ __
                                                                                _ _______
                                                     _________________________________  _ _
                                                                     dgee Je
                                                     U.S. District Judge  JJennifer
                                                                            enn
                                                                             n ifer A.
                                                                                    A. Dorsey
                                                                                       D rs
                                                                                       Do
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
